DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOU (US 9,810,942).
Regarding independent claim 13, YOU discloses a color conversion sheet comprising a color conversion layer (206, Fig.8) configured to react to light in a first wavelength band and emit light in a second wavelength band and light in a third wavelength band (as seen in col.9, line 20, the color conversion layer 206 converts the first blue wavelength band to the second green wavelength band and the third red wavelength band), a first reflection filter (DCF2, Fig.8) arranged on a first surface of the color conversion layer and having reflectance with respect to the light in the first wavelength band (as seen in col.9, line 17 and 30, the first reflection filter DCF1 can reflect about 55% of the first blue wavelength band), and a second reflection filter 

Regarding dependent claim 14, YOU further discloses wherein the reflectance of the first reflection filter for the light in the first wavelength band is less than the reflectance of the second reflection filter for the light in the second wavelength band and the light in the third wavelength band (as seen col.9, line 15-34 of YOU, the first reflection filter DCF1 can reflect about 55% of the first blue wavelength band, and the second reflection filter DCF1 can reflect at least 80% of the second green wavelength band and the third red wavelength band; the reflectance of the first reflection filter DCF1 is less than the reflectance of the second reflection filter DCF2).

Regarding dependent claim 15, YOU further discloses at least one light collection pattern or a light collection sheet (702, 704, Fig.8) arranged on a surface from which light is emitted through the first reflection filter (DCF2, Fig.8) and configured to change a path of light emitted through the first reflection filter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA (US 2018/0023784), and in view of YOU (US 9,810,942). 
Regarding independent claim 1, TAMURA discloses a display device comprising a display panel (para[0059]), and a backlight unit configured to supply light to the display panel, wherein the backlight unit comprises a plurality of light sources (103, Fig.1C) configured to emit light in a first wavelength band, a reflection plate (110, 127, Fig.1C) arranged in at least some of areas excluding the areas in which the light sources are arranged, and a color conversion sheet (140, Fig.1C) provided between the light source and the display panel.
TAMURA fails to disclose wherein the color conversion sheet comprises a color conversion layer configured to react to the light in the first wavelength band and emit light in a second wavelength band and light in a third wavelength band, a first reflection filter arranged on an upper surface of the color conversion layer, and a second reflection filter arranged on a lower surface of the color conversion layer, and wherein the first reflection filter has reflectance for the light in the first wavelength band, and the second reflection filter has reflectance for the light in the second wavelength band and the light in the third wavelength band.
However, YOU discloses light sources (202, Fig.8) configured to emit light in a first wavelength band (blue), a color conversion sheet includes a color conversion layer (206, Fig.8) configured to react to the light in the first wavelength band and emit light in a second wavelength band and light in a third wavelength band (as seen in col.9, line 20, the color conversion layer 206 converts the first blue wavelength band to the second green wavelength band and the third red wavelength band), a first reflection filter (DCF2, Fig.8) arranged on an upper surface of the color conversion layer, a second reflection filter (DCF1, Fig.8) arranged on a lower surface of the color conversion layer, the first reflection filter has reflectance for the light in the first 
Therefore, in view of YOU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the color conversion layer, the first reflection filter, and the second reflection filter as taught by YOU to the color conversion sheet of TAMURA in order to provide an alternative solution of outputting a desired color and/or color temperature for a desired application.

Regarding dependent claim 2, TAMURA modified by YOU as discussed above for claim 1 discloses wherein the reflectance of the first reflection filter for the light in the first wavelength band is less than the reflectance of the second reflection filter for the light in the second wavelength band and the light in the third wavelength band (as seen col.9, line 15-34 of YOU, the first reflection filter DCF1 can reflect about 55% of the first blue wavelength band, and the second reflection filter DCF1 can reflect at least 80% of the second green wavelength band and the third red wavelength band; the reflectance of the first reflection filter DCF1 is less than the reflectance of the second reflection filter DCF2).

Regarding dependent claim 3, TAMURA modified by YOU as discussed above for claim 1 discloses wherein the first reflection filter is configured to transmit a portion of the light in the first wavelength band reaching a bottom of the first reflection filter therethrough (as seen in 

Regarding dependent claim 4, TAMURA modified by YOU as discussed above for claim 1 discloses wherein the first reflection filter is configured to transmit the light in the second wavelength band and the light in the third wavelength band therethrough (as seen in col.9, line 23 of YOU, the first reflection filter DCF2 can transmit at least 80% of the second green wavelength band and the third red wavelength band).

Regarding dependent claim 5, TAMURA modified by YOU as discussed above for claim 1 discloses wherein the second reflection filter is configured to transmit the light in the first wavelength band therethrough (as seen in col.9, line 17 and 30, the second reflection filter DCF1 can transmit about 70%-90% of the first blue wavelength band).

Regarding dependent claim 6, TAMURA further discloses wherein the color conversion sheet further comprises at least one light collection pattern (150, Fig.1C).
Regarding “arranged on an upper surface of the first reflection filter and configured to change a path of light emitted from the upper surface of the first reflection filter”, by incorporating the color conversion sheet of YOU to the color conversion sheet of TAMURA, the light collection pattern of TAMURA modified by YOU would have been arranged on an upper surface of the first reflection filter to change a path of light emitted from the upper surface of the first reflection filter.

Regarding dependent claim 7, TAMURA further discloses a light collecting sheet (150, Fig.1C) arranged on the color conversion sheet (140, Fig.1C).
Regarding “configured to change a path of light emitted from an upper surface of the first reflection filter”, by incorporating the color conversion sheet of YOU to the color conversion sheet of TAMURA, the light collecting sheet of TAMURA modified by YOU would have changed a path of light emitted from an upper surface of the first reflection filter.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over TAMURA (US 2018/0023784) modified by YOU (US 9,810,942), and in view of JEONG (US 2011/0051412), 
Regarding dependent claim 8, TAMURA further discloses a light source protector (124, Figs.1C and 3) arranged on the light sources (103, Fig.1C) and the reflection plate (as seen in Fig.3, the light source protector 124 was considered to be arranged on the side portion 127 of the reflection plate 110, 127), and a film (130, Fig.1C) provided between the light source protector and the color conversion sheet and having a plurality of light blocking patterns (102, Fig.1C) arranged on at least one of upper and lower surfaces thereof, wherein the plurality of light blocking patterns is arranged to correspond to the plurality of light sources, respectively.
TAMURA modified by YOU fails to disclose a film.
However, JEONG discloses a film (1800, Fig.10) having light blocking patterns (160, Fig.10).
Therefore, in view of JEONG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a film as taught by 
Regarding “a transparent film”, Fig.10 and para[0075] of JEONG discloses the film 1800 is made of polycarbonate (PC), polymethylmethacrylate (PMMA), cyclic olefin copolymer (COC), or other materials. One of ordinary skill in the art would have recognized that the material of PC and/or PMMA can be an optically transparent material. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JEONG (US 2011/0051412), and in view of TAMURA (US 2018/0023784) and YOU (US 9,810,942). 
Regarding independent claim 10, JEONG discloses a backlight unit comprising a plurality of light sources (220, Figs.5 and 10) configured to emit light in a first wavelength band, a reflection plate (240, Figs.5 and 10) arranged in at least some of areas excluding areas in which the light sources are arranged, a light source protector (230, Figs.5 and 10) arranged on the light sources and the reflection plate, a film (1800, Fig.10) arranged on the light source protector (as seen in para[0088], the film 1800 is positioned and pressed on the light source protector 230 by inserting the light blocking pattern 260 into the depression 1000 of the light source protector 230) and having a plurality of light blocking patterns (260, Fig.10) arranged on the lower surface thereof.
JEONG fails to disclose a color conversion sheet provided on the transparent film, wherein the color conversion sheet comprises a color conversion layer configured to react to the light in the first wavelength band and emit light in a second wavelength band and light in a third wavelength band, a first reflection filter arranged on an upper surface of the color conversion layer, and a second reflection filter arranged on a lower surface of the color conversion layer, and 
However, TAMURA discloses a color conversion sheet (140, Fig.1C) provided on a film (130, Fig.1C).
However, YOU discloses light sources (202, Fig.8) configured to emit light in a first wavelength band (blue), a color conversion sheet includes a color conversion layer (206, Fig.8) configured to react to the light in the first wavelength band and emit light in a second wavelength band and light in a third wavelength band (as seen in col.9, line 20, the color conversion layer 206 converts the first blue wavelength band to the second green wavelength band and the third red wavelength band), a first reflection filter (DCF2, Fig.8) arranged on an upper surface of the color conversion layer, a second reflection filter (DCF1, Fig.8) arranged on a lower surface of the color conversion layer, the first reflection filter has reflectance for the light in the first wavelength band (as seen in col.9, line 17 and 30, the first reflection filter DCF1 can reflect about 55% of the first blue wavelength band), and the second reflection filter has reflectance for the light in the second wavelength band and the light in the third wavelength band (as seen in col.9, line 27, the second reflection filter DCF1 can reflect at least 80% of the second green wavelength band and the third red wavelength band).
Therefore, in view of TAMURA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a color conversion sheet as taught by TAMURA on the film of JEONG in order to convert the color/wavelength of the light sources to another color/wavelength for a desired application.

Regarding “a transparent film”, Fig.10 and para[0075] of JEONG discloses the film 1800 is made of polycarbonate (PC), polymethylmethacrylate (PMMA), cyclic olefin copolymer (COC), or other materials. One of ordinary skill in the art would have recognized that the material of PC and/or PMMA can be an optically transparent material. 

Regarding dependent claim 11, JEONG modified by TAMURA and YOU as discussed above for claim 10 discloses wherein the reflectance of the first reflection filter for the light in the first wavelength band is less than the reflectance of the second reflection filter for the light in the second wavelength band and the light in the third wavelength band (as seen col.9, line 15-34 of YOU, the first reflection filter DCF1 can reflect about 55% of the first blue wavelength band, and the second reflection filter DCF1 can reflect at least 80% of the second green wavelength band and the third red wavelength band; the reflectance of the first reflection filter DCF1 is less than the reflectance of the second reflection filter DCF2).

Regarding dependent claim 12, JEONG modified by TAMURA and YOU as discussed above for claim 10 discloses wherein the first reflection filter is configured to transmit a portion of the light in the first wavelength band reaching a bottom of the first reflection filter therethrough (as seen in col.9, line 30 of YOU, since the first reflection filter DCF2 can transmit .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over YOU (US 9,810,942), and in view of CHANG (US 2015/0159834).
Regarding dependent claim 16, YOU fails to disclose wherein the at least one light collection pattern or the light collection sheet is configured to adjust the path of the light emitted at a large viewing angle so as to have a small viewing angle.
However, CHANG discloses light emitted by a light source (33, Fig.5) has a larger viewing angle than light emitted by an optical sheet (38, Fig.5; as seen in Fig.5, the light source 33 emits a wide emission pattern whereas the structures of the optical sheet 38 emit multiple narrower emission patterns).
Therefore, in view of CHANG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate adjusting a large viewing angle to a small viewing angle as taught by CHANG to the light collection pattern or the light collection sheet of YOU in order to provide a more uniform light distribution pattern.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamamoto (US 2018/0182940), Yamada (US 2018/0080625), Vdovin (US 2013/0334559), Ying (US 2012/0243208), Shin (US 2011/0228193), Weng (US 2010/00244058), Lin (US 2010/0033947), Kim (US 2005/0280756), Stuppi (US . 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner' s statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show or suggest wherein the plurality of light blocking patterns is arranged on the lower surface of the transparent film, and further comprising an adhesive layer provided in at least some of areas, excluding areas where the light blocking patterns are arranged, between the light source protector and the transparent film so as to be spaced apart from the light blocking pattern, wherein an air gap is provided between the light source protector and the light blocking patterns as specifically called for the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PMM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875



/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875